Case 2:18-cv-04409-BMC Document 25 Filed 05/06/20 Page 1 of 11 PageID #: 738



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
MICHAEL J. GALGANO,                                               :
                                                                  :
                                     Plaintiff,                   : MEMORANDUM DECISION
                                                                  : AND ORDER
                       - against -                                :
                                                                  : 18-cv-4409 (BMC)
COMMISSIONER OF SOCIAL SECURITY,                                  :
                                                                  :
                                      Defendant.                  :
 --------------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff seeks review of the decision of the Commissioner of Social Security, following a

hearing before an Administrative Law Judge, that he is not entitled to Social Security Disability

benefits under the Social Security Act.

        Plaintiff raises five points of error. First, plaintiff contends that the ALJ failed to have a

medical consultant evaluate the medical evidence. Second, plaintiff contends that the ALJ failed

to give controlling weight to plaintiff’s treating physicians. Third, plaintiff contends that the

ALJ failed to properly address medical source opinions when assessing plaintiff’s residual

functional capacity. Fourth, plaintiff contends that the ALJ improperly found that plaintiff can

perform light work. Fifth, plaintiff contends that the ALJ erred in formulating his hypothetical to

the vocational expert.

        For the reasons stated below, plaintiff’s motion for judgment on the pleadings is denied

and the Commissioner’s cross-motion for judgment on the pleadings is granted.

                                                     I.

        Plaintiff first claims that “[n]o State agency medical consultant ever reviewed the medical

evidence to determine whether a listing may be ‘equaled,’ as required by SSR 96-6p.”
Case 2:18-cv-04409-BMC Document 25 Filed 05/06/20 Page 2 of 11 PageID #: 739



According to plaintiff, this was error because, under Social Security Ruling 96-6p, when an

updated medical judgment as to medical equivalence is required, either the ALJ or the Appeals

Council must call on the services of a medical advisor. Here, plaintiff argues that the ALJ

“fail[ed] to provide any rationale for why Listing 1.02 was not met or equaled,” or, at the very

least, to consult a medical advisor for the same. I disagree on both counts.

       As an initial matter, SSR 17-2P expressly “rescinds and replaces SSR 96-6p.” This new

ruling gives the ALJ discretion to “ask for and consider evidence from medical experts.”

Because SSR 17-2P went into effect on March 27, 2017, and the ALJ issued his decision on

August 17, 2017 (and held the administrative hearing on August 1, 2017), the ALJ did not err as

a matter of law by not consulting a medical expert.

       Moreover, the ALJ’s decision plainly demonstrates sufficient analysis of the factors

under Listing 1.02 in rejecting that Listing. Listing 1.02 for “major dysfunction of a joint(s) (due

to any cause)” provides that a relevant finding of disability requires a

       gross anatomical deformity (e.g., subluxation, contracture, bony or fibrous
       ankylosis, instability) and chronic joint pain and stiffness with signs of limitation
       of motion or other abnormal motion of the affected joint(s), and findings on
       appropriate medically acceptable imaging of joint space narrowing, bony
       destruction, or ankylosis of the affected joint(s). With:
               A. Involvement of one major peripheral weight-bearing joint (i.e., hip,
               knee, or ankle), resulting in inability to ambulate effectively, as defined in
               1.00B2b;
               or

               B. Involvement of one major peripheral joint in each upper extremity (i.e.,
               shoulder, elbow, or wrist-hand), resulting in inability to perform fine and
               gross movements effectively, as defined in 1.00B2c.

Because “[a]n impairment that manifests only some of [the relevant] criteria . . . does not

qualify” under the Listing, the ALJ need only have determined that a single one was lacking to

reject the Listing. See Sullivan v. Zebley, 493 U.S. 521, 529-30 (1990) (emphasis added).


                                                  2
Case 2:18-cv-04409-BMC Document 25 Filed 05/06/20 Page 3 of 11 PageID #: 740



        In this case, the ALJ reasoned that a

        [d]isability cannot be established under sections 1.02 (major dysfunction of a
        joint) because there are no reports of an inability to ambulate effectively or the
        inability to perform fine and gross movements effectively. The claimant’s gait
        has been described as non-antalgic and although he has a decreased range of
        motion in the left upper extremity, he has no significant deficits in motor strength
        with no deficits in fine manipulation noted.

As “the claimant has the burden [of proof] on the first four steps” of the disability analysis, Shaw

v. Chater, 221 F.3d 126, 132 (2d Cir. 2000), the ALJ’s determination that plaintiff failed to

establish certain criteria under a Listing was sufficient to reject that Listing.

                                                  II.

        Plaintiff next contends that the ALJ failed to give controlling weight to his treating

physicians’ opinions. “[T]he opinion of a claimant's treating physician as to the nature and

severity of the impairment is given ‘controlling weight’ so long as it ‘is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record.’” Burgess v. Astrue, 537 F.3d 117, 128 (2d

Cir. 2008) (quoting 20 C.F.R. § 404.1527(d)(2)). If the ALJ does not afford a treating

physician’s opinion controlling weight, he must still “comprehensively set forth reasons for the

weight assigned to a treating physician’s opinion.” Halloran v. Barnhart, 362 F.3d 28, 33 (2d

Cir. 2004).

        Among the factors that the ALJ must consider when deciding whether to give a treating

physician’s opinion a certain weight are “the length of the treatment relationship and the

frequency of examination; the nature and extent of the treatment relationship; the relevant

evidence, particularly medical signs and laboratory findings, supporting the opinion; the

consistency of the opinion with the record as a whole; and whether the physician is a specialist in




                                                   3
Case 2:18-cv-04409-BMC Document 25 Filed 05/06/20 Page 4 of 11 PageID #: 741



the area covering the particular medical issues.” Burgess, 537 F.3d at 129 (colatus 1). If,

however, “a searching review of the record” assures the reviewing court “that the substance of

the treating physician rule was not traversed,” the court should affirm the ALJ’s decision despite

his “failure to ‘explicitly’ apply the Burgess factors.” See Estrella v. Berryhill, 925 F.3d 90, 96

(2d Cir. 2019) (quoting Halloran, 362 F.3d at 33).

            In supporting his case for disability benefits, plaintiff submitted medical opinions from

his treating orthopedist, Dr. Eric Price, and his treating pain management specialist, Dr. Arash

Yadegar. Dr. Price answered a medical source statement questionnaire, saying that plaintiff

sustained a “complex tear of the posterior horn and bony segment of the medial meniscus.” He

further stated that this injury caused plaintiff severe pain in his right knee, as well as tenderness,

mild effusion, difficulty with ambulation, and difficulty bearing weight and standing or walking

for prolonged periods of time. Dr. Price characterized plaintiff’s pain as “severe and constant in

[right] knee, worse with activity,” and that as a result he has “difficulty with ambulation.”

            In addition, Dr. Price concluded that plaintiff can never twist, stoop, crouch, climb

ladders, or push/pull with his legs. Although he can climb stairs occasionally, that is only “when

necessary as tolerated.” Dr. Price further opined that plaintiff is further limited to sitting for, at

most, one hour at a time, and can only stand for a maximum of five minutes at a time. Finally,

Dr. Price opined that, in an eight-hour work day, plaintiff can (with normal breaks) stand for

fewer than two hours and sit down for about two to three hours. At the end of the questionnaire,

Dr. Price wrote that plaintiff “is unable to work [in] any capacity.”

            The ALJ acknowledged the validity of these symptoms but rejected the proposed severity

of restrictions, ultimately affording Dr. Price’s opinion “limited weight”:



1
    I.e., edited citation.


                                                     4
Case 2:18-cv-04409-BMC Document 25 Filed 05/06/20 Page 5 of 11 PageID #: 742




       Only limited weight is given to the opinion of Dr. Price that the claimant can
       perform less than sedentary work. Specifically, Dr. Price concluded that the
       claimant can sit a maximum of 1 hour at a time and stand a maximum of 5
       minutes at a time. Dr. Price further concluded that in an 8-hour day the claimant
       can stand/walk fewer than 2 hours and sit 2-3 hours; must walk every 60 minutes
       for 1-2 minutes at a time; can occasionally lift fewer than ten pounds; can never
       perform postural activities due to right knee pain; and would be absent more than
       3 times per month. This is out of proportion to the physical examination findings
       and the medical records as a whole including Dr. Price’s own treatment notes
       which show no deficits in lifting with the claimant’s right dominant arm as well as
       no motor strength deficits in the left upper extremity. Limited weight is further
       given to Dr. Price’s statements that the claimant has a total temporary impairment
       and he cannot return to work as well as a permanent partial disability with 60
       percent loss of use of the left shoulder. The undersigned finds that these
       statements are not inconsistent with a conclusion that the claimant can perform
       work consistent with the residual functional capacity found in this case. Further,
       no significant weight is given to the extent that Dr. Price stated that the claimant
       is disabled and unable to work as the ultimate question of disability is reserved to
       the Commissioner of the Social Security Administration.

       In this analysis, the ALJ said three separate things, all of which I agree with: (1) that the

medical evidence does not support the limitations Dr. Price’s questionnaire claims exist; (2) that

even assuming plaintiff has a total temporary impairment and a 60% loss of use of his left

shoulder, that does not mean he is disabled; and (3) that Dr. Price’s conclusion that plaintiff is

disabled is inappropriate.

       To the first point, the record provides ample evidence to support the ALJ’s conclusion

that plaintiff’s knee injury does not render him disabled. The February 3, 2016, treatment notes

from plaintiff’s visit to Dr. Price regarding his knee show that plaintiff reported a dull ache two

weeks out from the injury, with an active pain of “9 out of 10” and a resting pain of “4 out of

10.” A month later, plaintiff returned to Dr. Price for a checkup. Although plaintiff reported that

the pain persisted, Dr. Price concluded that “Quadriceps strength is 5/5[;] Hamstring strength is

5/5[;] Neurological examination of the knee is as follows: light touch is intact throughout.”




                                                  5
Case 2:18-cv-04409-BMC Document 25 Filed 05/06/20 Page 6 of 11 PageID #: 743



       We know that plaintiff’s knee was not a problem at that point because roughly a year

later, on March 1, 2017, plaintiff returned to Dr. Price for his knee, after re-injuring it while ice

skating, complaining that “it cracks and it is painful.” Even then, the treatment notes from that

visit again show 5/5 for quadricep and hamstring strength.

       Furthermore, during his hearing testimony, plaintiff “confirmed that he does household

activities, walks his dogs, assists his children with leaving for school in the morning, and drives

daily.” It’s also significant that his two post-knee surgery injuries occurred while he was snow-

blowing (2016) and while he was ice skating (2017), two physically strenuous activities wholly

inconsistent with severe knee pain. In short, there is enough here to conclude that plaintiff’s knee

condition was non-disabling.

       To the second point, it is plainly true that a “60 percent loss of use of the left shoulder” is

not necessarily “inconsistent with a conclusion that the claimant can perform work.” There are

numerous jobs in the national economy that require only slight movement of the shoulder. This

is especially the case when the impaired arm is not the worker’s dominant arm, which is the

situation here.

       And to the third point, the ALJ was correct to afford “no significant weight [to Dr. Price’s

opinion] that the claimant is disabled and unable to work as the ultimate question of disability is

reserved to the Commissioner of the Social Security Administration.” According to 20 C.F.R. §

404.1527(a), “medical opinions are statements from acceptable medical sources that reflect

judgments about the nature and severity of your impairments(s), including your symptoms,

diagnosis and prognosis, what you can still do despite impairment(s), and your physical or

mental restrictions” (emphasis added). However, § 414.1527(d)(1) makes clear that it is the

Social Security Administration (“SSA”), not the treating physician, who may opine on whether a




                                                   6
Case 2:18-cv-04409-BMC Document 25 Filed 05/06/20 Page 7 of 11 PageID #: 744



claimant “meet[s] the statutory definition of disability.” Indeed, a “statement by a medical

source that you are ‘disabled’ or ‘unable to work’ does not mean that [the SSA] will determine

that [a claimant] is disabled.” 20 C.F.R. § 404.1527(d)(1).

        As for plaintiff’s left shoulder injury, although Dr. Price initially treated plaintiff for his

“shoulder impingement syndrome,” pain specialist Dr. Yadegar began treating plaintiff’s left arm

in 2015. According to Dr. Yadegar’s July 25, 2017, medical source statement, plaintiff has left

shoulder pain consistent with Chronic Pain Syndrome. He further wrote that plaintiff’s

symptoms include constant, severe pain in left arm (7 out of 10), which is “dull, aching,

radiating, and sharp” above the elbow; that he has a limited range of motion due to the pain and

his medication leaves him drowsy and dizzy; and that he can never lift more than 10 pounds.

        Further, Dr. Yadegar opined that during an eight-hour day, plaintiff can “grasp, turn,

twist objects” 0% of the time in both arms; finely manipulate objects with his fingers 33% of the

time in his right arm and 20% of the time in his right arm; and reach overhead 33% of the time

with his right arm and 5% of the time with his left arm. The questionnaire provides no apparent

reason why plaintiff’s right arm is so severely restricted (or restricted at all), but plaintiff testified

at his hearing that the right-arm pain is due to overuse as compensation for his left arm pain and

movement restrictions.

        The ALJ actually gave “great weight” to most of Dr. Yadegar’s opinion, but found that

the record did not support such restrictive limitations on plaintiff’s right arm or on fine

manipulation with either of plaintiff’s hands:

        As for the opinion evidence, great weight is given to the opinion of Dr. Yadegar
        insofar as the claimant has manipulative limitations with the left non-dominant
        upper extremity. This is consistent with medical evidence as a whole as well as
        the type and degree of treatment needed. Less weight is given to the extent that
        Dr. Yadegar concluded that the claimant can lift fewer than ten pounds only
        occasionally and can perform no grasping, turning or twisting objects with either



                                                    7
Case 2:18-cv-04409-BMC Document 25 Filed 05/06/20 Page 8 of 11 PageID #: 745



       arm. This is not supported by Dr. Yadegar’s own treatment notes which shows no
       deficits with respect to the claimant’s right dominant arm and which shows 5/5
       motor strength with the claimant’s non-dominant left arm. Moreover, no
       significant deficits with fine manipulation with either hand are noted.

       The record supports the ALJ’s treatment of Dr. Yadegar’s opinions, which for the most

part give great weight to those opinions. Regarding the claimed limitations of plaintiff’s right

arm, however, the ALJ noted in his decision that the treatment notes do not support that any

limitations exist. Indeed, a review of Dr. Yadegar’s treatment notes turns up no evidence that

plaintiff had ever even discussed his right arm with the doctor. Nor does plaintiff even reference

such a limitation in his briefing.

                                                III.

       Plaintiff’s third and fourth points of error are largely congruent to his second point – that

the ALJ improperly discounted the treating physician’s opinions and arrived at too broad a

residual functional capacity (“RFC”). Specifically, the ALJ found that

       [a]fter careful consideration of the evidence . . . the claimant’s medically
       determinable impairments could reasonably be expected to produce the . . .
       alleged symptoms; however, the claimant’s statements concerning the intensity,
       persistence and limiting effects of these symptoms are not entirely consistent with
       the medical evidence and other evidence in the record.

Ultimately, the ALJ determined that plaintiff had the RFC to perform light work, which 20

C.F.R. 404.1567(b) says may require carrying up to 20 pounds occasionally and 10 pounds

frequently. In addition, many light jobs are performed while standing or, if sitting, may require

the worker to operate arm or leg controls. Plaintiff claims the ALJ did not properly support this

conclusion.

       A claimant’s RFC is “the most [he] can still do despite [his] limitations.” 20 C.F.R. §

416.945(a). An ALJ will assess a claimant’s RFC by considering “all of the relevant medical



                                                 8
Case 2:18-cv-04409-BMC Document 25 Filed 05/06/20 Page 9 of 11 PageID #: 746



and other evidence.” Id. If the Commissioner's decision is supported by “substantial evidence”

and there are no other legal or procedural deficiencies, his decision must be affirmed. See

Richardson v. Perales, 402 U.S. 389, 401-02 (1971). The substantial evidence standard requires

that a decision be supported “by more than a mere scintilla” of evidence, or, otherwise stated,

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

Id. at 401 (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “[O]nce an ALJ

finds facts, [a court] can reject those facts ‘only if a reasonable factfinder would have to

conclude otherwise.’” Brault v. Social Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012)

(quoting Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)).

       Here, although I can certainly imagine reasonable minds disagreeing about whether

plaintiff is fit for light work rather than sedentary work, the evidence sufficiently supports that

plaintiff can perform light work (and, in any event, that plaintiff can perform work, and is thus

not disabled). According to his testimony, on a daily basis plaintiff drives, takes care of his kids

(10 and 16) at home, and walks his dog – albeit usually for short distances. Plaintiff also

socializes once or twice a week and sometimes loads his dishwasher.

       The ALJ also noted that, despite plaintiff’s limited range of motion in his left shoulder as

recently as June 2017, he is also “described as stable on current pain medication with no reports

of numbness, tingling, or weakness.” In addition, although various treatment options were open

to plaintiff, he decided to stick “with conservative care with pain medication as he was without

any notable side effects.” And as recently as June 2017, Dr. Yadegar reported that “[t]here is

clinically meaningful improvement in pain and function,” that plaintiff “denies new numbness,

tingling, weakness,” and that he should “[c]ontinue home exercises, stretching, activity




                                                  9
Case 2:18-cv-04409-BMC Document 25 Filed 05/06/20 Page 10 of 11 PageID #: 747



modification, physical therapy, and conservative care.” Dr. Price also repeatedly reported

perfect strength in plaintiff’s leg muscles and exhibited normal sensation and coordination.

       Finally, it is significant that despite plaintiff filing for disability insurance benefits in

2015, he had subsequently performed strenuous physical activities such as dislodging his wife’s

car from the snow in 2016 and ice skating in 2017. Although the ALJ noted that plaintiff’s

insured status did not expire until December 31, 2019, such events demonstrate, at least, that

plaintiff was likely capable of working through 2017 (rather than May 2013, as he claims).

Moreover, there is little to no post-ice-skating injury evidence in the record that corroborates the

severe limitations Drs. Price and Yadegar advance in their respective questionnaires.

                                                  IV.

       Plaintiff’s final contention is that the “ALJ posed a hypothetical question to VE Archer

that generally conformed to the ALJ’s flawed RFC determination and which did not include all

of Mr. Galgano’s impairments and limitations.” In particular, plaintiff assigns as error that the

ALJ left out of the hypotheticals (1) that plaintiff’s symptoms would cause constant interference

with his attention and concentration; (2) the side effects of plaintiff’s pain medications, including

drowsiness and dizziness; and (3) that plaintiff would be absent more than three times per month.

       As plaintiff correctly points out, “if a hypothetical question does not include all of a

claimant’s impairments, limitations and restrictions, or is otherwise inadequate, a vocation

expert’s response cannot constitute substantial evidence to support a conclusion of no disability.”

Kuleszo v. Barnhart, 232 F.Supp.2d 44, 57 (W.D.N.Y. 2002) (quoting Morse v. Shalala, 16 F.3d

865, 874 (8th Cir. 1991)). However, as evidenced by the discussions under the first three

sections of this decision, the ALJ appropriately omitted these because he found that plaintiff did

not have these impairments and limitations in the first place.



                                                  10
Case 2:18-cv-04409-BMC Document 25 Filed 05/06/20 Page 11 of 11 PageID #: 748



         Indeed, plaintiff’s physicians’ treatment notes commonly reflect that he “is stable on

current pain medication with analgesia and without notable side effects or any obvious aberrant

behaviors exhibited” and that he is “[a]lert and oriented to time, place and person . . . [with n]o

evidence of mood disorder, calm affect.” As discussed above, the ALJ properly afforded only

“limited weight” to Dr. Price’s opinion that plaintiff would be absent more than 3 times per

month.

                                          CONCLUSION

         Plaintiff’s [19] motion for judgment on the pleadings is denied and the Commissioner’s

[22] cross-motion for judgment on the pleadings is granted. The Clerk is directed to enter

judgment, dismissing the case.

SO ORDERED.
                                     Digitally signed by
                                     Brian M. Cogan
                                                      U.S.D.J.

Dated: Brooklyn, New York
       May 5, 2020




                                                 11
